Citation Nr: 1042696	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee condition. 

2.  Entitlement to service connection for gout to include hands, 
feet, and ankles.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for valvular heart disease 
as secondary to hypertension. 

5.  Entitlement to service connection for bilateral kidney 
disease, to include as secondary to hypertension. 

6.  Entitlement to service connection for right foot condition, 
to include as secondary to service-connected right ankle sprain. 

7.  Entitlement to service connection for right big toe 
condition, to include as secondary to service-connected right 
ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2006 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.   

The Veteran initially requested a hearing before a Veterans Law 
Judge at the RO, but subsequently withdrew that request.  

The issues of entitlement to service connection for hypertension; 
valvular heart disease as secondary to hypertension; bilateral 
kidney disease, to include as secondary to hypertension; right 
foot condition, to include as secondary to service-connected 
right ankle sprain; and right big toe condition, to include as 
secondary to service-connected right ankle sprain are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show a current 
diagnosis of a left knee disability.


2.  The Veteran's gout condition was not manifested during 
service and is not shown to be causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Service connection for a left knee condition is not 
warranted.  38 U.S.C.A. 
§§ 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).

2.  Gout of the hands, feet, and ankles was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in October 2005, December 
2005, and October 2006 letters and the claims were readjudicated 
in a May 2007 statement and the case and a September 2007 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, obtained VA outpatient 
treatment records and private treatment records, and assisted the 
Veteran in obtaining evidence.  VA has not obtained a medical 
opinion in connection with the claims of service connection for 
left knee condition and gout decided herein.  Absent evidence of 
a current left knee condition or evidence that the gout may be 
associated with service, an examination is not warranted.  There 
is no competent medical evidence, including lay reports of a 
continuity of symptomatogly, indicating that this disability may 
be associated with an event, injury, or disease occurred in 
service.  The threshold for entitlement to an examination is not 
met for the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4). the 
Board notes the See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Post-service treatment records dated from July 7, 1985 to the 
present from William Beaumont Army Medical Center (WBAMC) are 
unavailable for review and are not of record.  The Board notes 
that all efforts to obtain these records have been exhausted.  
See 38 C.F.R. § 3.159(e).  In December 2005, the RO issued a 
memorandum indicating a formal finding of unavailability of 
federal post-service treatment records.  The Memorandum 
specifically documented all procedures, including attempts and 
efforts to obtain the Veteran's post-service service treatment 
records from WBAMC.  The Veteran was notified that those records 
were unavailable by letter that same month.  

Based on the foregoing, all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  


Service Connection Law and Regulations

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Left Knee

The Veteran contends that his current left knee disability has 
been present since 2005 and is related to his service.  

The Veteran's May 1982 induction physical examination does not 
contain any evidence of complaints, treatment, or a diagnosis of 
a left knee injury or condition.  The Veteran's service treatment 
records are negative for complaints, treatment, or a diagnosis of 
a left knee injury or condition.  There is no separation 
examination.

On his claim for service connection, the Veteran reported that 
his disability began in August 2005 and that he received 
treatment for his condition at VA Dallas.  An August 2005 VA 
outpatient treatment report included a diagnosis of diffuse 
arthralgias, as well as the Veteran's report of bilateral foot 
and right ankle pain, however, the record is negative for any 
complaints of left knee pain or a diagnosis of a left knee 
condition. 

There is no evidence of record documenting post-service treatment 
for the Veteran's left knee and he has not alleged that he has 
continuously experienced left knee symptoms since service.  
Although the claims file does not contain a report of the 
Veteran's separation examination, there is no indication of a 
left knee condition upon separation from service nor does the 
Veteran contend that his left knee disability has existed since 
service.  In his October 2005 claim for service connection, he 
reports that it began in August 2005.  The Board acknowledges the 
Veteran's contentions of left knee pain due to service.  In this 
regard, the Board does not dispute the Veteran's left knee pain; 
as a layman he is competent to report the existence of symptoms 
ascertainable by the senses.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Pain alone, however, is not a disability for VA 
purposes.  Absent a competent diagnosis of an underlying left 
knee disorder, service connection is not warranted for a left 
knee disorder.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir 2001).  Thus, without a diagnosis of a current disability, 
the Veteran has failed to meet the critical first element of a 
service connection claim and as such, his claim must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In light of the aforementioned, the Board concludes that service 
connection for a left knee condition must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Gout 

The Veteran contends that he has suffered from a gout disability 
since 1984 and the condition, which affects his hands, feet, and 
ankles is related to service.  

The Veteran's May 1982 induction physical examination does not 
contain any evidence of complaints, treatment, or a diagnosis of 
a gout condition.  The Veteran's service treatment records are 
negative for complaints, treatment, or a diagnosis of a gout 
condition.  There is no separation examination

Post-service private treatment records include a December 2002 
clinical impression from Dr. A.S. including a notation indicating 
"? gout."  An August 2005 VA outpatient treatment record 
provides an assessment of gout, with a notation from the treating 
physician that it "may be a side effect of the diuretics..."  A 
September 2005 VA outpatient treatment record provides an 
assessment of gout with a notation to recheck uric acid and 
creatinine.    

There is no competent medical evidence of record showing that the 
Veteran's gout condition had its onset during active service or 
is related to any in-service disease or injury.  In addition, 
there is no indication of a gout condition upon separation from 
service.  The first medical evidence following service indicating 
that the Veteran has a gout condition is approximately 17 years 
after separation from service.  The long time lapse between 
service and any documented evidence of treatment can be 
considered, along with other factors, as evidence of whether an 
injury or disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The record contains a December 2005 
formal finding of unavailability of federal treatment records 
dated from July 7, 1985 to the present from WBACM, however; the 
Veteran does not contend that he received treatment at this 
facility, as in his October 2005 claim for service connection, he 
reports that he received treatment for his condition at VA 
Dallas, which are of record.  

The Board acknowledges the Veteran's lay report that his gout 
condition began in 1984.  In this regard, the Veteran is 
competent to report that he has experienced symptoms of gout 
since 1984; however, the Board attaches no probative weight to 
that statement as the Veteran did not provide any supporting 
information, despite numerous requests from the RO in the notice 
letters.  Moreover, the only etiology opinion from a physician of 
record indicates that the Veteran's gout "may be a side effect 
of diuretics..."  See August 2005 VA outpatient treatment record.  
Thus, without a medical opinion linking the Veteran's current 
gout condition to his service, there is no basis for granting 
service connection.  While the Veteran is competent to describe 
the symptoms he has experienced, his opinion does not constitute 
competent medical evidence of causation.  Espiritu, 2 Vet. App. 
492.  

In light of the aforementioned, the Board concludes that service 
connection for a gout condition must be denied.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.       


ORDER

Entitlement to service connection for left knee condition is 
denied.  

Entitlement to service connection for gout condition is denied.   


REMAND

Regarding the claim of hypertension, the May 1982 enlistment 
examination included numerous blood pressure readings, a 
diagnosis of "hypertensive" crossed out and a recommendation 
that the Veteran see his private physician regarding his blood 
pressure within two weeks.  A June 1982 statement from that 
physician noted that the Veteran was examined and his blood 
pressure, measured while seated, was 130/70 (right) and 120/70 
(left).  The May 1982 examination report included a crossed out 
check mark on the box "not qualified" for enlistment and a 
check on the box "qualified."  There were two dates noted on 
the endorsement:  June 22 and July 8, 1982.  

Service treatment records in connection with the April 1984 motor 
vehicle accident include blood pressure readings of 158/120 and 
140/100.  

Post-service private and VA outpatient treatment records dated in 
August 2002 to May 2007 show multiple diagnoses of hypertension.

The service treatment records included some question about 
whether the Veteran had hypertension at enlistment, a finding 
that he did not, elevated blood pressure readings shortly after 
an accident, a current diagnosis of hypertension and the 
Veteran's report of symptomatology since 1982.  

A veteran will be presumed to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden falls 
on the government to rebut the presumption of soundness.  
Rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting disability 
was not aggravated during service.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

As such, a VA examination should be conducted to clarify the 
current nature and likely etiology of the hypertension, to 
include whether it existed prior to service.  38 C.F.R. 
§ 3.159(c)(4).  

The Veteran asserts that his claimed kidney disease is either due 
to service or his hypertension and his heart disease is due to 
his hypertension.  Post-service treatment records include an 
August 2002 private record that demonstrates a diagnosis of 
hypertensive cardiovascular disease and VA diagnoses of valvular 
heart disease and hypertension with renal failure (see April and 
August 2005 records).  

The claims of service connection as secondary to hypertension are 
inextricably intertwined with the predicate claim of service 
connection for hypertension which is being remanded.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The examination conducted 
on remand should clarify the current nature and likely etiology 
of any heart and/or kidney conditions.  38 C.F.R. § 3.159(c)(4).  

The Veteran contends that his right foot and right big toe 
conditions disabilities were incurred in 1984 during service.  
Service treatment records are negative for complaints, treatment 
or diagnoses of a right foot or right big toe condition; however, 
the records contain complaints and treatment for a right ankle 
sprain subsequent to the April 1984 motor vehicle accident.  

Post-service treatment records demonstrate the Veteran has sought 
treatment for right foot pain and has a right big toe bunion.  
Records also include current diagnoses of pes valgo planus 
symptomatic with lateral subtalar joint pain, arthritis of an 
unspecified foot, diffuse arthralgias of an unspecified joint; 
however noted at the time of bilateral foot and right ankle pain, 
and a podiatry consultation noting the Veteran has been referred 
to podiatry for osteoarthritis of his foot.  See VA outpatient 
treatment records dated in April 2005 to September 2005.   

Service connection is in effect for a right ankle sprain 
disability.  It is unclear from the current record whether the 
Veteran's right foot and right big toe conditions are related to 
the April 1984 in-service motor vehicle accident, such that 
direct service connection would be warranted, or whether a 
current right foot and/or right big toe conditions are secondary 
to the service-connected right ankle disability, such that 
secondary service connection would be warranted.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Given the above, the Veteran should be afforded a VA examination in 
an attempt to determine the etiology of the any right foot and/or 
right big toe conditions he may have, and if he has a current 
condition, whether it is related to service or his service-connected 
right ankle disability.  38 C.F.R. § 3.159(c)(4).  

On remand, the Veteran should be provided appropriate notice 
regarding his claims of secondary service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied in 
accordance with the recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.  Specifically, issue appropriate 
notice on the Veteran's claims of entitlement 
to service connection for a kidney condition 
as secondary to his hypertension disability; 
service connection for a right foot condition 
as secondary to his service-connected right 
ankle; and service connection for a right big 
toe condition as secondary to his service-
connected right ankle.  

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and likely etiology of the 
hypertension, valvular heart disease and 
kidney condition.  The claims folder should 
be made available to the examiner for review.  
Any indicated evaluations, studies, and tests 
deemed to be necessary by the examiner should 
be accomplished.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions:

(a) Does the evidence of record clearly and 
unmistakably show that the Veteran had 
hypertension that existed prior to his entry 
onto active duty?

(b) If the answer is yes, does the evidence 
of record clearly and unmistakably show 
that the preexisting hypertension was not 
aggravated by service or that any increase in 
disability was due to the natural progression 
of the disease?

Please identify any such evidence with 
specificity.

(c) If the answer to either (a) or (b) is no, 
is it at least as likely as not that the 
Veteran's hypertension disorder had its onset 
in service?

(d)  Is it at least as likely as not that 
any currently diagnosed kidney condition is 
the result of active service or any incident 
therein or, in the alternative, had its onset 
in service?  If the answer is no,

(e) is it at least as likely as not that any 
currently diagnosed heart disease disability 
and/or kidney disease disability is 
proximately due to or the result of the 
Veteran's service-connected hypertension ? If 
the answer is no,

(f) Is it at least as likely as not that any 
currently diagnosed heart disease disability 
and/or kidney disease disability was 
aggravated by the service-connected 
hypertension disability.  If a currently 
diagnosed heart disease disability and/or 
kidney disease disability was aggravated by 
the service-connected hypertension, to the 
extent possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the heart 
disease disability and/or kidney disease 
disability before the onset of aggravation.

The examiner is informed that "aggravation" 
is defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent possible, the approximate level of 
heart or kidney disability present (i.e., a 
baseline) before the onset of the 
aggravation. 

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and likely etiology of the 
claimed right foot and right big toe 
conditions.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and tests 
deemed to be necessary by the examiner should 
be accomplished.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

(a)  Is it at least as likely as not that 
any currently diagnosed right foot condition 
is the result of active service or any 
incident therein or, in the alternative, had 
its onset in service?

(b)  Is it at least as likely as not that 
any currently diagnosed right big toe 
condition is the result of active service or 
any incident therein or, in the alternative, 
had its onset in service?

(c)  If the answer to either (a) or (b) is no, 
is it at least as likely as not that any 
currently diagnosed right foot disability 
and/or right big toe disability is proximately 
due to or the result of the Veteran's service-
connected right ankle disability?  If the 
answer is no,

(d) Is it at least as likely as not that any 
currently diagnosed right foot disability 
and/or right big toe disability was aggravated 
by the service-connected right ankle 
disability.  If aggravation is present, to the 
extent possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the right foot 
disability and/or right big toe disability 
before the onset of aggravation.

The examiner is informed that "aggravation" 
is defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  

A rationale for all opinions expressed should 
be provided.  

4.  Thereafter, readjudicate the Veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, including 
consideration of 38 C.F.R. § 3.310.  If the 
decision with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


